                Case 3:20-cr-00260-RS Document 27 Filed 09/03/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   LLOYD FARNHAM (CABN 202231)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           andrew.dawson @ usdoj.gov

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                       ) Case No. 20-CR-00260 RS
                                                     )
14           Plaintiff,                              )
                                                     ) STIPULATION TO CONTINUE STATUS
15      v.                                           ) HEARING AND ORDER
                                                     )
16   JACK ABRAMOFF,                                  )
                                                     )
17           Defendant.                              )
                                                     )
18

19           The defendant Jack Abramoff was charged by an Information dated June 25, 2020, with one
20 count of violating 18 U.S.C. § 371, and one count of violating 2 U.S.C. § 1606(b). On July 14, 2020,

21 the defendant entered a guilty plea to both counts pursuant to a plea agreement that contemplates

22 continued cooperation with the government, including potential testimony at trial. This matter is

23 currently set for a status conference on September 14, 2021.

24           The parties hereby jointly request that the Status Hearing be continued approximately seven
25 months. The proceedings in a related matter, United States v. Rowland Marcus Andrade, Case No. 20-

26 CR-00249 RS, are continuing, and a trial date has not been set. At this time the parties are not

27 recommending that the Court set a sentencing date in this case, and for this reason request that the Status

28 Hearing be continued to March 16, 2022, or a date thereafter convenient for the Court.

     STIPULATION AND [PROPOSED] ORDER                1
     20-CR-00260 RS
              Case 3:20-cr-00260-RS Document 27 Filed 09/03/21 Page 2 of 2




 1 DATED: September 2, 2021                                    Respectfully submitted,

 2                                                             STEPHANIE M. HINDS
                                                               Acting United States Attorney
 3

 4                                                                    /s/
                                                               ANDREW F. DAWSON
 5                                                             Assistant United States Attorney

 6                                                             WINSTON & STRAWN LLP

 7
                                                                     /s/
 8                                                             ABBE D. LOWELL
                                                               Counsel for JACK ABRAMOFF
 9

10

11                                               ORDER

12         Based on the parties’ joint request, and for good cause shown, the Court continues the

13 Status Hearing currently set for September 14, 2021, to March 16, 2022 at 9:30 am.

14         IT IS SO ORDERED.

15

16

17 DATED: 9/3/2021
                                                       THE HON. RICHARD SEEBORG
18                                                     United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER              2
     20-CR-00260 RS
